Citation Nr: 1526175	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007, with additional service in the Army National Guard beginning in 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In December 2014, this matter was remanded solely in order to provide the Veteran a Board hearing.  Thereafter, in April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his current sleep apnea had its onset during his period of active duty service from April 2006 to August 2007.  The Veteran reported at his April 2015 Board hearing that, prior to his deployment to Iraq, he did not have sleep problems, daytime tiredness, or snoring to the same extent he did while in service.  He also reported that his bunkmates told him that he snored.  The Veteran was diagnosed with obstructive sleep apnea in 2009.

The Veteran was afforded a VA examination in September 2012 so as to determine the current nature and etiology of his sleep apnea.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2009.  The Veteran reported to the examiner that he was told that he snored loudly while he was on active duty.  After active duty in 2007, the Veteran's wife told him that he would stop breathing while he was sleeping.  He denied any problem with breathing or fatigue prior to service.  The examiner opined that the Veteran's sleep apnea is less likely as not caused by, or a result of or aggravated by his military service, including as a result of his diabetes, hypertension, and anxiety disorder.  The examiner stated that the Veteran's snoring and difficulty staying awake while on active duty could be related to his later-diagnosed sleep apnea.  However, the examiner stated that if the Veteran had sleep apnea while in service, it is unlikely that this started while on active duty in Iraq because there is nothing inherent about active duty service that would make sleep apnea more likely.  The examiner further explained that sleep apnea correlates strongly with weight and the Veteran was obese prior to his deployment.  It would be unlikely that a condition that highly correlates to weight would have developed or significantly worsened during the period on active duty, during which the Veteran's weight was stable.  The examiner then stated that the exact date that the Veteran developed sleep apnea would be speculative as there is nothing in the record to indicate that it started or worsened while in service.

The Board finds that another examination to assess the etiology of the Veteran's sleep apnea is warranted.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as the one given by the September 2012 VA examiner, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

In this case, the September 2012 examiner stated that the Veteran's in-service complaints of fatigue and snoring could be related to his current sleep apnea.  However, the Board finds that the examiner did not provide an adequate rationale as to whether the Veteran's sleep apnea at least as likely as not had its onset during service.  The examiner rendered a negative nexus opinion primarily because sleep apnea "correlates strongly with weight" and the Veteran was obese prior to his active duty service.  The examiner suggested that if the Veteran did have sleep apnea during service, such disorder pre-existed service.  However, the Board notes that a Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As sleep apnea was not noted on the Veteran's April 2006 pre-deployment health evaluation, the Board cannot find that any such sleep apnea disorder preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated during service.  However, the September 2012 examiner suggested that the Veteran's sleep apnea preexisted service without providing an opinion that meets the high standards required to rebut the presumption of soundness.

The September 2012 examiner also stated that the exact date that the Veteran developed sleep apnea would be speculative as there is nothing in the record to indicate that it started or worsened while in service.  This is essentially a non-opinion, which is generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this case, while the examiner stated that he could not determine when the Veteran developed sleep apnea, he failed to adequately address the Veteran's allegations that his sleep problems, including snoring, interrupted breathing, and fatigue, began during service.

Consequently, as the September 2012 VA examination report is inadequate, the Board finds that a remand is required in order to afford the Veteran a new examination by, if possible, a different examiner to determine the nature and etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his sleep apnea.  If possible, an examiner other than the one that conducted the September 2012 examination should conduct the new examination.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Is there clear and unmistakable evidence that the Veteran's sleep apnea disorder pre-existed service?  The examiner should particularly consider and address the Veteran's statements regarding the onset of his sleep problems, such as snoring, interrupted breathing, and daytime fatigue during service.

(B)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  If there is no clear and unmistakable evidence that the disorder preexisted service, is it at least as likely as not (50 percent probability or greater) that such had its onset during the period of service from April 2006 to August 2007, or is otherwise related to such period of service.

The examiner must provide a complete rationale of any opinion offered that includes reference to the medical evidence of record and the Veteran's lay statements regarding his snoring and fatigue during and since service.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




